     Case: 1:18-cv-07101 Document #: 27 Filed: 04/30/19 Page 1 of 11 PageID #:109



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

KATY MANLEY, individually and on             )
behalf of all others similarly situated,     )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       No.: 1:18-cv-7101
                                             )
THE HAIN CELESTIAL GROUP, INC.,              )       Judge Jorge L. Alonso
                                             )
               Defendant.                    )       Magistrate Judge Susan E. Cox

                            AGREED CONFIDENTIALITY ORDER

        The parties to this Agreed Confidentiality Order have agreed to the terms of this Order;

 accordingly, it is ORDERED:

        1.      Scope. All materials produced or adduced in the course of discovery, including

 initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

 information derived directly therefrom (hereinafter collectively “documents”), shall be subject

 to this Order concerning Confidential Information as defined below. This Order is subject to the

 Local Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

 calculation of time periods.

        2.      Confidential Information. As used in this Order, “Confidential Information”

 means information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER”

 by the producing party that falls within one or more of the following categories: (a) information

 prohibited from disclosure by statute; (b) information that reveals trade secrets; (c) research,

 technical, marketing, advertising, commercial or financial information that the party has

 maintained as confidential; (d) medical information concerning any individual; (e) personal


                                                 1
        Case: 1:18-cv-07101 Document #: 27 Filed: 04/30/19 Page 2 of 11 PageID #:110



    identity information; (f) income tax returns (including attached schedules and forms), W-2 forms

    and 1099 forms; or (g) personnel or employment records of a person who is not a party to the

    case. Information or documents that are available to the public may not be designated as

    Confidential Information.

            3.      Designation.

                    (a)     A party may designate a document as Confidential Information for

    protection under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO

    PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere

    with the legibility of the document. As used in this Order, “copies” includes electronic images,

    duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

    marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior to or at the

    time the documents are produced or disclosed. Applying the marking “CONFIDENTIAL - SUBJECT TO

    PROTECTIVE ORDER” to a document does not mean that the document has any status or protection by

    statute or otherwise except to the extent and for the purposes of this Order. Any copies that are made of

    any documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall also be so

    marked, except that indices, electronic databases or lists of documents that do not contain substantial

    portions or images of the text of marked documents and do not otherwise disclose the substance of the

    Confidential Information are not required to be marked.

                    (b)     The designation of a document as Confidential Information is a

    certification by an attorney or a party appearing pro se that the document contains

    Confidential Information as defined in this order.1


1
  An attorney who reviews the documents and designates them as CONFIDENTIAL – SUBJECT
TO PROTECTIVE ORDER must be admitted to the Bar of at least one state but need not be
admitted to practice in the Northern District of Illinois unless the lawyer is appearing generally in
the case on behalf of a party. By design designating documents confidential pursuant to this Order,
                                                   2
     Case: 1:18-cv-07101 Document #: 27 Filed: 04/30/19 Page 3 of 11 PageID #:111



        4.     Depositions.

         Unless all parties agree on the record at the time the deposition testimony is taken, all

 deposition testimony taken in this case shall be treated as Confidential Information until the

 expiration of the following: No later than the fourteenth day after the transcript is delivered to the

 party not taking the deposition, or the witness, and in no event later than 60 days after the

 testimony was given, Within this time period, a party may serve a Notice of Designation to all

 parties of record as to specific portions of the testimony that are designated Confidential

 Information, and thereafter only those portions identified in the Notice of Designation shall be

 protected by the terms of this Order. The failure to serve a timely Notice of Designation shall

 waive any designation of testimony taken in that deposition as Confidential Information, unless

 otherwise ordered by the Court.

         5.     Protection of Confidential Material.

                (a)     General Protections. Confidential Information shall not be used or disclosed

 by the parties, counsel for the parties or any other persons identified in subparagraph (b) for any

 purpose whatsoever other than in this litigation, including any appeal thereof. In a putative class

 action, Confidential Information may be disclosed only to the named plaintiff(s) and not to any

 other member of the putative class unless and until a class including the putative member has been

 certified.

                (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

 shall not disclose or permit the disclosure of any Confidential Information to any third person or

 entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following



counsel submits to the jurisdiction and sanctions of this Court on the subject matter of the
designation.
                                                 3
    Case: 1:18-cv-07101 Document #: 27 Filed: 04/30/19 Page 4 of 11 PageID #:112



categories of persons may be allowed to review Confidential Information:

               (1)    Counsel. Counsel for the parties and employees of counsel who have
                      responsibility for the action;

               (2)    Parties. Individual parties and employees of a party but only to the extent
                      counsel determines in good faith that the employee’s assistance is
                      reasonably necessary to the conduct of the litigation in which the
                      information is disclosed;

               (3)    The Court and its personnel;

               (4)    Court Reporters and Recorders. Court reporters and recorders engaged
                      for depositions;

               (5)    Contractors. Those persons specifically engaged for the limited purpose
                      of making copies of documents or organizing or processing documents,
                      including outside vendors hired to process electronically stored
                      documents;
               (6)    Consultants and Experts. Consultants, investigators, or experts employed
                      by the parties or counsel for the parties to assist in the preparation and trial
                      of this action but only after such persons have completed the certification
                      contained in Attachment A, Acknowledgment of Understanding and
                      Agreement to Be Bound;

               (7)    Witnesses at depositions. During their depositions, witnesses in this action
                      to whom disclosure is reasonably necessary. Witnesses shall not retain a
                      copy of documents containing Confidential Information, except witnesses
                      may receive a copy of all exhibits marked at their depositions in connection
                      with review of the transcripts. Pages of transcribed deposition testimony or
                      exhibits to depositions that are designated as Confidential Information
                      pursuant to the process set out in this Order must be separately bound by
                      the court reporter and may not be disclosed to anyone except as permitted
                      under this Order.

               (8)    Author or recipient. The author or recipient of the document (not including
                      a person who received the document in the course of litigation); and

               (9)    Others by Consent. Other persons only by written consent of the
                      producing party or upon order of the Court and on such conditions as may
                      be agreed or ordered.

               (c)    Control of Documents. Counsel for the parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel

                                                4
    Case: 1:18-cv-07101 Document #: 27 Filed: 04/30/19 Page 5 of 11 PageID #:113



shall maintain the originals of the forms signed by persons acknowledging their obligations

under this Order for a period of three years after the termination of the case.

       6.      Inadvertent Failure to Designate. An inadvertent failure to designate a document

as Confidential Information does not, standing alone, waive the right to so designate the

document; provided, however, that a failure to serve a timely Notice of Designation of

deposition testimony as required by this Order, even if inadvertent, waives any protection for

deposition testimony. If a party designates a document as Confidential Information after it was

initially produced, the receiving party, on notification of the designation, must make a

reasonable effort to assure that the document is treated in accordance with the provisions of this

Order. No party shall be found to have violated this Order for failing to maintain the

confidentiality of material during a time when that material has not been designated Confidential

Information, even where the failure to so designate was inadvertent and where the material is

subsequently designated Confidential Information.

       7.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court

must comply with LR 26.2.

       8.      No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.

       9.      Challenges by a Party to Designation as Confidential Information.

The designation of any material or document as Confidential Information is subject to challenge by

                                                 5
    Case: 1:18-cv-07101 Document #: 27 Filed: 04/30/19 Page 6 of 11 PageID #:114



any party. The following procedure shall apply to any such challenge.

                (a)     Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis for

its belief that the confidentiality designation was not proper and must give the designating party

an opportunity to review the designated material, to reconsider the designation, and, if no change

in designation is offered, to explain the basis for the designation. The designating party must

respond to the challenge within five (5) business days.

                (b)     Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in

detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.

        10.     Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information shall be by motion. Nothing in this Order or

any action or agreement of a party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.

        11.     Use of Confidential Documents or Information at Trial. Nothing in this Order shall

be construed to affect the use of any document, material, or information at any trial or hearing. A

party that intends to present or that anticipates that another party may present Confidential

information at a hearing or trial shall bring that issue to the Court’s and parties’ attention by motion

                                                  6
     Case: 1:18-cv-07101 Document #: 27 Filed: 04/30/19 Page 7 of 11 PageID #:115



or in a pretrial memorandum without disclosing the Confidential Information. The Court may

thereafter make such orders as are necessary to govern the use of such documents or information

at trial.

            12.   Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.

                  (a)   If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.

                  (b)   The receiving party also must immediately inform in writing the party

who caused the subpoena or order to issue in the other litigation that some or all of the material

covered by the subpoena or order is the subject of this Order. In addition, the receiving party

must deliver a copy of this Order promptly to the party in the other action that caused the

subpoena to issue.

                  (c)   The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the expense of seeking protection in that court of its

Confidential Information, and nothing in these provisions should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from another court. The

obligations set forth



                                                 7
        Case: 1:18-cv-07101 Document #: 27 Filed: 04/30/19 Page 8 of 11 PageID #:116




    in this paragraph remain in effect while the party has in its possession, custody or control

    Confidential Information by the other party to this case.

           13.     Challenges by Members of the Public to Sealing Orders. A party or interested

    member of the public has a right to challenge the sealing of particular documents that have been

    filed under seal, and the party asserting confidentiality will have the burden of demonstrating

    the propriety of filing under seal.

           14.     Obligations on Conclusion of Litigation.

                   (a)      Order Continues in Force. Unless otherwise agreed or ordered, this Order

    shall remain in force after dismissal or entry of final judgment not subject to further appeal.

                   (b)     Obligations at Conclusion of Litigation. Within sixty-three days after

    dismissal or entry of final judgment not subject to further appeal, all Confidential Information and

    documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this

    Order, including copies as defined in ¶ 3(a), shall be returned to the producing party unless: (1)

    the document has been offered into evidence or filed without restriction as to disclosure; (2) the

    parties agree to destruction to the extent practicable in lieu of return; 2 or (3) as to documents

    bearing the notations, summations, or other mental impressions of the receiving party, that party

    elects to destroy the documents and certifies to the producing party that it has done so.

                   (c)     Retention of Work Product and one set of Filed Documents.

          Notwithstanding the above requirements to return or destroy documents, counsel may



2
  The parties may choose to agree that the receiving party shall destroy documents containing
Confidential Information and certify the fact of destruction, and that the receiving party shall not be
required to locate, isolate and return e-mails (including attachments to e-mails) that may include
Confidential Information, or Confidential Information contained in deposition transcripts or drafts
or final expert reports
                                                   8
    Case: 1:18-cv-07101 Document #: 27 Filed: 04/30/19 Page 9 of 11 PageID #:117



retain (1) attorney work product, including an index that refers or relates to designated

Confidential Information so long as that work product does not duplicate verbatim substantial

portions of Confidential Information, and (2) one complete set of all documents filed with the

Court including those filed under seal. Any retained Confidential Information shall continue to

be protected under this Order. An attorney may use his or her work product in subsequent

litigation, provided that its use does not disclose or use Confidential Information.

                (d)    Deletion of Documents filed under Seal from Electronic Case Filing

(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

Court.

         15.    Order Subject to Modification. This Order shall be subject to modification

by the Court on its own initiative or on motion of a party or any other person with standing

concerning the subject matter.

         16.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Confidential Information by counsel or the parties is entitled to protection

under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court

may rule on a specific document or issue.

         17.    Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this Order

by its terms.




                                                 9
   Case: 1:18-cv-07101 Document #: 27 Filed: 04/30/19 Page 10 of 11 PageID #:118



       So Ordered.




Dated:
4/30/19                                      Magistrate Judge Susan E. Cox




WE SO MOVE                                    WE SO MOVE
and agree to abide by the                     and agree to abide by the
terms of this Order                           terms of this Order


      s/Richard P. Steinken                         s/William M. Sweetnam
Signature                                     Signature

      Richard P. Steinken                           William M. Sweetnam
Printed Name                                  Printed Name


Counsel for: _ Defendant                      Counsel for: _ Plaintiff         _


Dated: April 19, 2019                         Dated: April 19, 2019




                                        10
    Case: 1:18-cv-07101 Document #: 27 Filed: 04/30/19 Page 11 of 11 PageID #:119



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

KATY MANLEY, individually and on              )
behalf of all others similarly situated,      )
                                              )
                 Plaintiff,                   )
                                              )
         v.                                   )       No.: 1:18-cv-7101
                                              )
THE HAIN CELESTIAL GROUP, INC.,               )       The Hon. Judge L. Alonso
                                              )
                 Defendant.                   )

                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

           The undersigned hereby acknowledges that he/she has read the Confidentiality Order

 dated _                                                in the above-captioned action and attached

 hereto, understands the terms thereof, and agrees to be bound by its terms. The undersigned

 submits to the jurisdiction of the United States District Court for the Northern District of Illinois

 in matters relating to the Confidentiality Order and understands that the terms of the

 Confidentiality Order obligate him/her to use materials designated as Confidential Information in

 accordance with the Order solely for the purposes of the above-captioned action, and not to

 disclose any such Confidential Information to any other person, firm or concern.

           The undersigned acknowledges that violation of the Confidentiality Order may result in

 penalties for contempt of court.

 Name:

 Job Title:

 Employer:

 Business Address:       ______________________________________

 Date:
                                              Signature
